Dismissed and
Memorandum Opinion filed August 5, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-89-00786-CV
____________
 
TYLER D. TODD AND JEFFREY B. LEWIS, Appellants
 
V.
 
GUARDIAN SAVINGS AND LOAN ASSOCIATION, Appellee
 
 
 

On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 86-32783
 
 
 

M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed May 5, 1989.  On September
7, 1989, this court abated the appeal because appellant Tyler D. Todd petitioned
for voluntary bankruptcy in the United States Bankruptcy Court for the Southern
District of Texas, under cause number 89-05140-H4-11.  See Tex. R. App.
P. 8.2.  
            This appeal has been abated and treated as a closed case
since September 7, 1989.  The court has not been advised that any party wishes
to reinstate the appeal.  On July 8, 2010, this court issued an order stating
that unless any party to the appeal filed a motion demonstrating good cause to
retain the appeal within twenty days of the date of the order, this appeal
would be dismissed for want of prosecution.  See Tex. R. App. P.
42.3(b).  No response was filed.  
            Accordingly, we reinstate the appeal and order it dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Brown, Sullivan, and Christopher.